Monthly Compliance Report pursuant to the Rule 10f-3* For the period from January 1, 2011 to June 30, 2011 JPM Value Opportunities Fund Fund Trade Date Issuer CUSIP Shares Offering Price Spread Cost Dealer Executing Trade % of Offering Syndicate JPMorgan Value Opportunities Fund 1/20/11 Fifth Third Bancorp (FITB) Secondary Deutsche Bank Securities 1.92% J.P. Morgan, Deutsche Bank Securities, Credit Suisse, Goldman, Sachs & Co., BofA Merrill Lynch, Citi, Keefe, Bruyette & Woods, Aladdin Capital LLC, Sandler O'Neill + Partners, L.P. JPMorgan Value Opportunities Fund 3/3/11 MetLife, Inc. (MET) Secondary 59156R10 Goldman, Sachs & Co. 1.72% Goldman, Sachs & Co., Citi, Credit Suisse, BofA Merrill Lynch, Barclays Capital, Deutsche Bank Securities, J.P. Morgan, Morgan Stanley, UBS Investment Bank, Wells Fargo Securities, BNP Paribas, HSBC, Mizuho Securities USA Inc., Nomura, Piper Jaffray, PNC Capital Markets LLC, RBC Capital Markets, RBS, Scotia Capital, Societe Generale, SMBC Nikko, Cabrera Capital Markets, LLC, CastleOak Securities, L.P., Guzman & Company, Lebenthal, Capital Markets, Loop Capital Markets, MFR Securities, Inc., M.R. Beal & Company, Ramirez & Co., Inc., Siebert Capital Markets, The Williams Capital Group, L.P., Toussaint Capital Partners, LLC, Blaylock Robert Van, LLC JPMorgan Value Opportunities Fund 3/9/11 TCF Financial Corporation (TCB) Secondary Morgan Stanley & Company 2.99% J.P. Morgan, Morgan Stanley, RBC Capital Markets JPMorgan Value Opportunities Fund 5/26/11 Freescale Semiconductor Holdings I, Ltd. (FSL) IPO G3727Q10 Deutsche Bank Securities 11.83% Citi, Deutsche Bank Securities, Barclays Capital, Credit Suisse, J.P. Morgan, Goldman, Sachs & Co., RBC Capital Markets, UBS Investment Bank, Sanford C. Bernstein, Gleacher & Company, Oppenheimer & Co., Pacific Crest Securities, Piper Jaffray * All issuers have been reviewed and confirmed to have a continuous operating history of not less than three years (Including the operations of predecessors).
